EXHIBIT 10.44

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (referred to hereinafter as “Agreement”),
effective September 2, 2008, is entered into by and between The PBSJ
Corporation, a Florida corporation (the “Parent”), Post, Buckley, Schuh &
Jernigan, Inc., a Florida corporation d/b/a PBS&J (the “Subsidiary”)
(hereinafter the Parent and the Subsidiary are referred to collectively,
together with their affiliates and subsidiaries as “PBS&J”), and Todd J. Kenner,
P.E., individually and on behalf of his heirs, executors, administrators, legal
representatives, and assigns (referred to hereinafter as “Kenner”).

WHEREAS, Kenner has been employed by the Subsidiary as its President; and,

WHEREAS, Kenner has elected to voluntarily resign his employment with PBS&J and
PBS&J has accepted Kenner’s voluntary resignation; and,

WHEREAS, the parties desire to formalize the future obligations of each party
and to fully and completely resolve any and all claims, known and unknown, which
the parties had, have or may have between them;

THEREFORE, in consideration of the promises and mutual covenants herein
contained, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

1. Kenner confirms his decision to voluntarily resign his employment with PBS&J,
effective August 22, 2008. Kenner understands and acknowledges that his
resignation will also serve as his resignation from any committees, boards, and
any other office or positions that he holds with PBS&J.

2. In recognition for his services to PBS&J and as consideration for Kenner’s
agreement to the terms of this Agreement, PBS&J agrees as follows:

 

  (a) PBS&J agrees to pay to Kenner a cash severance benefit of One Hundred
Sixty-Two Thousand Five Hundred Dollars and Zero Cents ($162,500.00), less all
applicable tax withholdings. This benefit shall be paid out in monthly
installments over a six month period;

 

  (b)

With respect to Kenner’s participation in the Supplemental Income Program
(“SIP”), PBS&J agrees to pay to Kenner a cash lump sum benefit in the amount of
Two Hundred Thirty-Four Thousand One Hundred and Fifty Dollars and Zero Cents
($234,150.00), less all applicable tax withholdings. PBS&J shall have no further
obligation to Kenner with respect to any SIP agreement between PBS&J and Kenner,
all of which shall be

 

Initials:        

 

   

 

  1 of 9   Kenner     PBS&J    



--------------------------------------------------------------------------------

 

terminated and of no further force and effect. For purposes of this Agreement
“SIP” shall include (i) that certain Supplemental Income Agreement dated as of
the 23rd day of August 1996, by and between the Parent, the Subsidiary and
Kenner, (ii) that certain Amendment to Supplemental Income Retirement Agreement
dated the 1st day of January 2000, by and between the Parent and Subsidiaries
(as defined therein) and Kenner, and (iii) that certain Key Employee
Supplemental Income Program Agreement dated the 1st day of January, 2004, by and
between the Parent, the Subsidiary and Kenner;

 

  (c) PBS&J will redeem common stock owned or held by Kenner as follows for
$29.68 per share: (i) 7830 shares of common stock held in a 401(k) Trust
(amounts deposited into Kenner’s 401(k) account), (ii) 7752.61 shares of common
stock held in an ESOP (amounts deposited into Kenner’s account), (iii) 79,859.78
shares of common stock owned or held directly. Shares identified in items
(i) and (ii) above will be redeemed for cash, and shares identified in
(iii) above will be paid in the form of cash in the amount of $370,238.27, and
promissory note (the “Note”) in the amount of $2,000,000, a copy of which is
attached as Addendum 1 to this Agreement. With respect to common stock redeemed
as described in this paragraph, total cash received equals $832,730.13, from
which all applicable taxes will be withheld;

 

  (d) PBS&J will redeem common stock in the form of (i) restricted stock of 6580
shares issued to Kenner in 1996 (adjusted for a split) pursuant to your SIP, and
(ii) restricted stock of 6528 shares which was issued to Kenner on October 31,
2000 (adjusted for a split and pro-rated through August 31, 2008). Any
restricted stock which has not vested as of the effective date of his
resignation will be considered unvested and will be deemed canceled. With
respect to restricted stock redeemed as described in this paragraph, total cash
received equals $389,045.44, from which all applicable taxes will be withheld;
and

 

  (e) In accordance with the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), Kenner will be provided the option of electing continuing health
insurance coverage in the same manner and at the same cost as is provided to
other separating employees.

3. Kenner acknowledges and agrees that, with the exception of those benefits set
forth in this Agreement, he is not entitled to any other compensation or benefit
of any kind or nature, from PBS&J or any of its affiliates.

 

Initials:        

 

   

 

  2 of 9   Kenner     PBS&J    



--------------------------------------------------------------------------------

4. Kenner agrees that he will not disparage, encourage or induce others to
disparage or otherwise cast PBS&J, its affiliates or any of their respective
officers, directors or employees in a negative light

5. For a period of six months following the effective date this Agreement,
Kenner agrees to fully and promptly cooperate and to make himself available to
PBS&J and its officers, directors or employees with respect to any inquiries
which may arise concerning matters which he was handling on behalf of PBS&J or
its affiliates.

6. In consideration of the provisions, promises, terms and conditions of this
Agreement, the parties agree to the following restrictive covenants:

 

  (a) Confidentiality and Nondisclosure. Kenner agrees to treat all information
received, acquired, maintained, prepared or used during the course of his
employment with PBS&J on a strictly confidential basis and not to disclose, use,
give, loan, sell or otherwise dispose of, or make available to any person, firm
or other entity, directly or indirectly, such information at any time in the
future without the express written authorization of the Chief Executive Officer
of PBS&J.

 

  (b) Return of Property. Kenner agrees to return all PBS&J property in his
possession (including any and all copies) including, but not limited to, credit
cards, keys, computers, computer software, files, manuals, letters, notes,
records, drawings, art, notebooks, reports, documents, disks, and any other
information, which he obtained, prepared, acquired, maintained or used during
his employment with PBS&J. Kenner’s obligation pursuant to this paragraph shall
apply to all PBS&J property without regard to the form of the information and
without regard to whether the property was maintained in his office, home or
other location.

 

  (c) Noncompetition: For a period six (6) months from the effective date of
this Agreement, Kenner agrees not to, directly or indirectly, engage in, be
employed by, or to consult with, any business in competition with PBS&J or any
of its affiliates. This restriction shall apply to, but not be limited to, those
entities listed in Addendum 2 attached hereto. This restriction shall extend to
any and all activities by Kenner, whether as an employee, independent
contractor, partner, joint venturer, officer, director, owner, stockholder or
agent on behalf of himself or for any person, firm, partnership, corporation or
other entity.

 

Initials:        

 

   

 

  3 of 9   Kenner     PBS&J    



--------------------------------------------------------------------------------

  (d) Nonsolicitation of Employees. For a period of two years from the effective
date of this Agreement, Kenner agrees not to, directly or indirectly, solicit or
otherwise induce or encourage any employee of PBS&J or any of its affiliates to
separate his or her employment with PBS&J or its affiliates. During this two
year period, Kenner agrees not to directly or indirectly hire, on behalf of
himself or any other individual or entity, any employee currently employed by
PBS&J or any of its affiliates.

 

  (e) Nonsolicitation of Clients. For a period of two years from the effective
date of this Agreement, Kenner agrees not to, directly or indirectly, solicit,
divert or alienate any current or prospective client of PBS&J or any of its
affiliates.

7. Enforcement of Restrictive Covenants. Kenner acknowledges and agrees that
damages at law alone will be an insufficient remedy to PBS&J and/or its
affiliates in the event of a violation of any of the restrictive covenants set
forth in paragraph 6. Accordingly, the parties agree that PBS&J and/or its
affiliates shall be entitled to obtain injunctive relief to enforce the
provisions of paragraph 6. Kenner acknowledges and agrees that injunctive relief
shall be in addition to any other rights or remedies available to PBS&J, or its
affiliates, at law or in equity, including, but not limited to, the recovery of
actual damages. In the event of a breach of paragraph 6 by Kenner, in addition
to any other equitable or legal relief available, Kenner agrees that he will be
obligated to repay the severance payment received pursuant to paragraph 2(a).
The parties agree that no waiver by PBS&J of any breach of paragraph 6 by Kenner
unless PBS&J expressly consents to the breach in a writing signed by the Chief
Executive Officer of PBS&J. Any such waiver of any breach of paragraph 6 by
Kenner shall not be construed as a waiver of any subsequent breach by Kenner.
Kenner acknowledges and agrees that the existence of any claim against PBS&J or
its affiliates, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement of paragraph 6 by PBS&J or its
affiliates.

8. In consideration of the provisions, promises, terms and conditions of this
Agreement, Kenner hereby UNCONDITIONALLY, FULLY AND FINALLY RELEASES AND FOREVER
DISCHARGES PBS&J from any and all duties, claims, rights, complaints, charges,
damages, costs, expenses, attorneys’ fees, debts, demands, actions, obligations,
liabilities, and causes of action, of any and every kind, nature, and character
whatsoever, whether known or unknown, whether arising out of contract, tort,
statute, settlement, equity or otherwise, whether foreseen or unforeseen,
whether past, present, or future, whether fixed, liquidated, or contingent,
which they have, had, or may in the future claim to have based on any act or
omission concerning any matter, cause, or thing arising prior to the date of
this Agreement and up to the time of execution of this Agreement (all of the
foregoing are hereinafter referred to collectively as the “Released Claims”);
provided, however, that nothing contained in this paragraph shall release PBS&J
from its obligations to Kenner under this Agreement or the Note.

 

Initials:        

 

   

 

  4 of 9   Kenner     PBS&J    



--------------------------------------------------------------------------------

9. The Released Claims include, but are not limited to, those directly or
indirectly arising out of, or in any way pertaining to, claims arising under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 1981, 1983, the Fair
Labor Standards Act, the Americans with Disabilities Act, the Sarbanes-Oxley
Act, the Florida Civil Rights Act, the Florida Whistleblower Act, the Family and
Medical Leave Act, the Age Discrimination in Employment Act, the Older Workers
Benefits Protection Act, the Fair Credit Reporting Act, the Employee Retirement
Income Security Act, or any other federal, state or local law, ordinance,
regulation, custom, rule or policy; or any cause of action in common law,
including but not limited to actions in contract or tort, including any
intentional torts; or any claim based upon or related to any instrument,
agreement, or document entered into by or between the parties.

10. The Released Claims shall be deemed to include a full and complete release
by Kenner of any and all claims against PBS&J, its officers, directors,
employees, agents, insurers and attorneys, as well as any and all affiliates,
including any employee benefit plans, as well as their respective, officers,
directors, employees, agents, insurers and attorneys.

11. Kenner represents that he does not presently have on file, and has not made
in any forum, any complaints, charges, or claims (whether civil, administrative,
or criminal) against the PBS&J or any of its affiliates. Kenner represents that
he is familiar with the quarterly reports filed by PBS&J on Form 10-Q, and the
annual report filed by PBS&J on Form 10-K, as filed with the United States
Securities and Exchange Commission (collectively referred to hereinafter as the
“Reports”). Kenner certifies to PBS&J, its officers and directors that, to his
actual knowledge, the financial statements and other information contained in
the Reports fairly present, in all material respects, the financial condition
and result of operations of the Company and that he has no reason to believe the
Reports contain any material inaccuracies or omissions. Kenner also certifies to
PBS&J that he understands PBS&J’s internal accounting and disclosure controls
and procedures (referred to hereinafter as the “Controls and Procedures”), and
it is in compliance with those aspects of the Controls and Procedures applicable
to him. In addition, Kenner certifies that he (or those working under his
supervision) has disclosed, in writing, to PBS&J’s Chief Financial Officer or
his designees through the quarterly certification process or otherwise (i) all
deficiencies in the design or operation of the Controls and Procedures that
could adversely affect the Company’s ability to record, process, summarize and
report financial data, known to him and (ii) any fraud or misconduct involving
employees or agents of PBS&J, known to him. Kenner agrees that if, after signing
this Agreement, he thereafter commences, joins in, or in any manner seeks relief
through any suit arising out of, based upon, or relating to any of the claims
released hereunder, or asserts in any manner against PBS&J or its affiliates any
of the claims released hereunder, Kenner shall pay to PBS&J, its affiliate, or
the employee, officer, director, agent, representative, or shareholder, or their
successor in interest, in addition to any other damages caused by him, all
attorneys’ fees incurred by any of them in defending or in otherwise responding
to such suit or claim.

 

Initials:        

 

   

 

  5 of 9   Kenner     PBS&J    



--------------------------------------------------------------------------------

12. Nothing in this Agreement shall be construed as an admission of wrongdoing
by either party.

13. Kenner agrees that, to the extent that any federal, state or local taxes
and/or penalties of any kind may be due or payable as a result of the
consideration provided to him under the Agreement, he will be responsible for
the payment of, and will pay, such taxes and/or penalties. Kenner agrees to
indemnify, defend and hold PBS&J harmless from any and all tax penalties,
losses, costs, taxes, damages or expenses incurred as a result of any payments
made under this Agreement.

14. This Agreement constitutes the complete understanding between Kenner and
PBS&J. Kenner acknowledges and declares that no other contract, promise or
inducement has been made, whether oral or written. This Agreement shall
supersede any and all other agreements, whether oral or written, made prior to
the date of execution herein.

15. Kenner acknowledges that he is advised to consult an attorney prior to
signing this Agreement. Kenner understands that whether or not he consults with
an attorney is his decision.

16. Kenner acknowledges that he has been offered the opportunity to take up to
21 days to consider this Agreement. Additionally, Kenner understands that he may
revoke this Agreement within seven (7) days of his signing it. To be effective,
a revocation must be in writing and received by PBS&J General Counsel, Benjamin
Butterfield, no later than 4:30 p.m. on the seventh calendar day following
Kenner’s execution of the Agreement. Kenner understands that if he revokes this
Agreement it will not be effective or enforceable in any respect and he will not
be entitled to the payments set forth in paragraph 2. Provided that Kenner has
not validly revoked this Agreement within such time period, payments set forth
in paragraphs 2(b), 2(c) and 2(d) of this Agreement will be immediately paid to
Kenner on the next business day following the expiration of such seven-day
revocation period.

17. If any provision of this Agreement is found invalid, or incapable of being
enforced by reason of any law, rule or public policy, all other provisions
shall, nevertheless, remain in full force and effect.

18. Assignability of Agreement; Acceleration of Note.

 

Initials:        

 

   

 

  6 of 9   Kenner     PBS&J    



--------------------------------------------------------------------------------

  (a) This Agreement, including the provisions of paragraphs 6 and 7, may be
assigned, sold or otherwise conveyed by PBS&J to a successor or any other entity
without Kenner’s authorization or agreement. This Agreement shall be enforceable
by any such successor or assign. Kenner does not have the ability to assign,
sell or otherwise convey this Agreement.

 

  (b) All amounts due under the Note shall become due and payable following
(i) any change in control of the Parent, or (ii) a sale of all or substantially
all of the Parent’s assets.

19. This Agreement shall be construed and governed in accordance with the laws
of Florida. Any action commenced to enforce the terms of this Agreement shall be
filed and maintained exclusively in the Circuit Court of the Thirteenth Judicial
Circuit in and for Hillsborough County, Florida.

20. In the event litigation is commenced to enforce the terms of this Agreement,
the prevailing party shall be entitled to an award of reasonable legal costs and
attorneys’ fees. In the event Kenner pursues any claim included within the
Released Claims, PBS&J, its affiliates, officers, directors or employees shall
be entitled to an award of legal costs and attorneys’ fees incurred in
successfully defending the litigation.

21. No ambiguity in this Agreement shall be construed against any party based
upon a claim that the party drafted the ambiguous language.

22. This Agreement may only be modified, altered or rescinded pursuant to a
subsequent written agreement, signed by both parties.

 

Initials:        

 

   

 

  7 of 9   Kenner     PBS&J    



--------------------------------------------------------------------------------

This Agreement is freely and voluntarily entered into by the parties. The
parties acknowledge that they have read this Agreement and that they understand
the words, terms, conditions and legal significance of this Agreement.

 

 

   

 

Date     TODD J. KENNER, P.E.

 

State of Florida   } County of Hillsborough   }

Sworn and subscribed before me this      day of September, 2008, by Todd J.
Kenner, P.E., who is personally known to me or who has produced
                                         as identification.

 

(seal)

 

 

  Notary Public, State of Florida

 

Initials:        

 

   

 

  8 of 9   Kenner     PBS&J    



--------------------------------------------------------------------------------

    For The PBSJ Corporation,

 

    By:  

 

Date     Printed Name:  

 

    Title:  

 

 

State of Florida   } County of Hillsborough   }

Sworn and subscribed before me this      day of September, 2008, by
                        , who is personally known to me or who has produced
                                         as identification.

 

(seal)

 

 

  Notary Public, State of Florida

 

   

For Post, Buckley, Schuh & Jernigan,

Inc., a Florida corporation d/b/a PBS&J

 

    By:  

 

Date     Printed Name:  

 

    Title:  

 

 

State of Florida   } County of Hillsborough   }

Sworn and subscribed before me this      day of September, 2008, by
                        , who is personally known to me or who has produced
                                         as identification.

 

(seal)

 

 

  Notary Public, State of Florida

 

Initials:        

 

   

 

  9 of 9   Kenner     PBS&J    



--------------------------------------------------------------------------------

Addendum 1

See Attached Promissory Note

Referenced in Section 2(c) of the Separation Agreement and Release



--------------------------------------------------------------------------------

NON-NEGOTIABLE PROMISSORY NOTE

 

US $ 2,000,000    As of September 2, 2008

FOR VALUE RECEIVED, the undersigned, PBSJ Corporation, a Florida corporation
(“Maker”), hereby promises to pay to Todd J. Kenner (“Payee”), at such place as
Payee shall designate in writing, in lawful money of the United States of
America, the principal sum of Two Million and No/l00 Dollars (US $ 2,000,000.00)
together with interest thereon, or on so much thereof as is from time to time
outstanding, at the rates hereinafter set forth below, the principal sum and
interest being payable as set forth below.

Section I. Rate of Interest

From and after the date hereof through December 30, 2008, interest shall accrue
on the outstanding principal balance hereof at 6% per annum which is the Prime
Rate plus 1% (the “Applicable Rate”) as of the date hereof. On each
December 31st following the date hereof, the interest rate hereunder shall be
reset to the Applicable Rate as of the date thereof, such that from such
December 31st through the next succeeding December 30th, interest shall accrue
on the outstanding principal balance hereof at such Applicable Rate.

Section II. Payment of Principal and Interest

Subject to Sections III, IV and V, Maker shall make quarterly payments of
principal and interest to Payee in equal installments, in accordance with the
schedule attached as Exhibit “A” hereto. The first quarterly payment shall be
due and payable on October 1, 2008 and quarterly thereafter until paid in full
unless subject to a claim of set- off by Maker, through and including
September 1, 2011. Unless sooner paid or set-off, all sums due hereunder shall
be paid on or before thirty-six (36) months after the date hereof.

Section III. Prepayments

Maker shall have the right to prepay the indebtedness evidenced by this Note, in
full or in part, at any time, without penalty, fee or charge.

Section IV. Events of Default

The occurrence of any of the following events or conditions shall constitute an
“Event of Default” hereunder:

(a) Except as set forth in Section V, Maker shall fail to make any payment of
principal or interest under this Note when due, and such failure shall have
continued for 30 days after written notice from Payee to Maker;



--------------------------------------------------------------------------------

(b) Maker shall: (i) file a voluntary petition or assignment in bankruptcy or a
voluntary petition or assignment or answer seeking liquidation, reorganization,
arrangement, readjustment of Maker’s debts, or any other relief under 11 U.S.C.
§§ 101 et. seq. as the same may be amended (the “Bankruptcy Code”), or under any
other act or law pertaining to insolvency or debtor relief, whether state,
federal, or foreign, now or hereafter existing; (ii) enter into any agreement
indicating consent to, approval of, or acquiescence in, any such petition or
proceeding; (iii) apply for or permit the appointment, by consent or
acquiescence, of a receiver, custodian or trustee of all or a substantial part
of Maker’s property; (iv) make an assignment for the benefit of creditors;
(v) be unable or shall fail to pay Maker’s debts generally as such debts become
due, or (vi) admit in writing Maker’s inability or failure to pay Maker’s debts
generally as such debts become due; or

(c) There occurs (i) a filing or issuance against Maker of an involuntary
petition in bankruptcy or seeking liquidation, reorganization, arrangement,
readjustment of Maker’s debts or any other relief under the Bankruptcy Code, or
under any other act or law pertaining to insolvency or debtor relief, whether
state, federal or foreign, now or hereafter existing; (ii) the involuntary
appointment of a receiver, liquidator, custodian or trustee of Maker or for all
or a substantial part of Maker’s property; or (iii) the issuance of a warrant of
attachment, execution or similar process against all or any substantial part of
the property of Maker and any of such (i) – (iii) shall not have been discharged
(or provision shall not have been made for such discharge), or stay of execution
thereof shall not have been procured, within ninety (90) days from the date of
entry thereof; or

(d) There occurs (i) a change in control of the Maker, or (ii) a sale of all or
substantially all of the assets of the Maker.

Upon any Event of Default, the total outstanding principal and all interest
payable hereunder shall become immediately due and payable.

Section V. Set-Off

Upon notice to Payee specifying in reasonable detail the basis therefor, Maker
may set-off any Claim it may have against Payee against amounts otherwise
payable under this Note. The exercise of such right of set-off by Maker in good
faith, whether or not ultimately determined to be justified, will not constitute
an Event of Default under this Note; provided, however, that in the event the
Maker exercises such right to set-off and a court of competent jurisdiction
enters a final adjudication that the Maker was not entitled to such set-off,
then following such final determination the Maker will immediately make such
payments which were determined to be wrongfully set-off, plus interest at the
Applicable Rate which would otherwise have been due on such amount. Neither the
exercise of nor the failure to exercise such right of set-off will constitute an
election of remedies or limit Maker in any manner in the enforcement of any
other remedies that may be available to it. For purposes of this Section V,
“Claims” means any claims arising from any loss, liability, damage, expense
(including costs of investigation and defense and reasonable attorneys’ fees and
expenses) or diminution of value sustained by Maker which arises from the direct
or indirect act, failure to act, or omission, of Payee.

 

2



--------------------------------------------------------------------------------

Section VI. General Provisions

In no event shall the amount of interest due or payable hereunder exceed the
maximum rate of interest allowed by applicable law, and in the event any such
payment is inadvertently paid by Maker or inadvertently received by Payee, then
such excess sum shall be credited as a payment of principal, unless Maker shall
notify Payee, in writing, that Maker elects to have such excess sum returned to
Maker forthwith. It is the express intent hereof that Maker not pay and Payee
not receive, directly or indirectly in any manner whatsoever, interest in excess
of that which may be legally paid by Maker under applicable law.

Neither this Note nor any unpaid proceeds hereof may be assigned, negotiated or
otherwise transferred by Payee, except by will or pursuant to the laws of
descent and distribution.

THIS NOTE, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF FLORIDA
(WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS).

IN WITNESS WHEREOF, the undersigned Maker has hereunto executed this instrument
as of the day and year first above written.

 

MAKER: The PBSJ Corporation By:  

 

Name:   John B. Zumwalt, III Title:   Chairman, CEO

 

3



--------------------------------------------------------------------------------

Addendum 2

See Attached List

Referenced in Section 6(c) of Separation Agreement and Release



--------------------------------------------------------------------------------

Addendum 2 to Separation Agreement

 

1. URS Corp    47. KCI Technologies 2. Jacobs    48. Gresham, Smith and Partners
3. AECOM Technology Corp    49. Vanasse Hangen Brustlin 4. Fluor Corp    50.
Greenman-Pedersen 5. CH2M Hill    51. Woolpert Inc. 6. The Shaw Group    52.
Hazen and Sawyer 7. Bechtel    53. Psomas 8. Tetra Tech    54. Moffatt & Nichol
9. Parsons    55. Greenhorne & O’Mara 10. KBR    56. Kennedy/Jenks 11. AMEC   
57. Halcrow 12. Parsons Brinckerhoff    58. Ellerbe Becket 13. MWH Global    59.
Jordan, Jones & Goulding 14. Black & Veatch    60. Volkert & Associates 15. HDR
   61. Huitt-Zollars 16. Earth Tech    17. Louis Berger Group    18. HNTB Cos   
19. Arcadis US    20. HOK    21. Gensler    22. CDM    23. Kimley-Horn    24.
Burns & McDonnell    25. MACTEC    26. Fugro    27. HKS    28. Stantec    29.
Malcolm Prime    30. Michael Baker    31. Dewberry    32. Kleinfelder    33.
Brown and Caldwell    34. Gannett Fleming    35. Stanley Consultants    36.
Hatch Mott MacDonald    37. TranSystems Corp    38. David Evans and Associates
   39. Carollo Engineers    40. Leo A Daly    41. RBF Consulting    42. Wilbur
Smith Associates    43. Arup (Americas)    44. Golder Associates    45. Reynolds
Smith and Hills    46. POWER Engineers Inc.   